Citation Nr: 0942064	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-06 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for hypothyroidism.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 






INTRODUCTION

The Veteran had active air service from January 1965 to June 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that in her March 2006 substantive appeal the 
Veteran requested a hearing before a Decision Review Officer 
(DRO) at the RO.  A hearing was scheduled for September 18, 
2006; however, the Veteran informed the RO on September 12, 
2006, that she wished to cancel the hearing.  The hearing was 
canceled and the Veteran has not requested that another be 
scheduled.

This case was previously before the Board in April 2008, at 
which time it was remanded for additional development.  The 
case has since been returned to the Board for further 
appellate action.


REMAND

Unfortunately, the Board has determined that further 
development is still required in this case.

In a September 2006 letter, one of the Veteran's private 
physicians reported that the Veteran was being treated for 
several disease processes; to include atrial fibrillation, 
hypertension, and palpitations.  It was the physician's 
opinion that the Veteran's thyroid disease was at least, in 
part, a contributory factor in these disease processes.  
However, the physician did not provide the rationale for his 
opinion.  Therefore, it is not adequate for rating purposes. 

A May 2009 VA examiner has opined that the Veteran's atrial 
fibrillation is not related to her hypothyroidism.  Her 
opinion is also inadequate for rating purposes because she 
failed to provide the rationale for the opinion.

In light of these circumstances, the Board has determined 
that any additional pertinent evidence should be obtained and 
then the Veteran should be afforded another VA examination to 
determine the current manifestations of her hypothyroidism.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any outstanding records pertaining to 
treatment or evaluation of the Veteran's 
hypothyroidism during the period of this 
claim.  

2.  Then, the Veteran should be afforded 
a VA examination by a physician with 
sufficient expertise to determine the 
current degree of severity of her 
hypothyroidism.  The claims folder must 
be made available to and reviewed by the 
examiner.  

All indicated studies should be 
performed.  

The RO or the AMC should ensure that the 
examiner identifies all manifestations of 
the hypothyroidism and provides all 
information required for rating purposes.  
In particular, the examiner should be 
requested to specifically address whether 
hypertension, atrial fibrillation, and 
heart palpitations are related to the 
Veteran's hypothyroidism.  If the 
examiner is of the opinion that any of 
these problems are not related to the 
Veteran's hypothyroidism, the examiner 
should provide the rationale for his or 
her opinion. 

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and her 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


